Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed Nov. 17, 2021. As filed, claims 1-5 are pending. 
Priority
This application, filed 2/12/2020 is a division of 15825299, filed 11/29/2017 ,now U.S. Patent Nr.10611718; claims foreign priority to 2016-237678 , filed 12/07/2016.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 02/12/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-3, drawn to a method for producing 3,7-dimethyl-2,7-octadienal of Formula (5) in the reply filed on 11/17/2021 is acknowledged.  
In response to a further requirement for the election of a single disclosed species, Applicants further elected the species:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 1 read on the elected species.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 Claim 2 is withdrawn from further consideration as pertaining to non-elected species.
In searching for the elected species, prior art was identified which reads on the broader genus of the process for preparing instantly claimed compound of formula (7).  Solely in an effort to expedite prosecution, the examiner has applied the prior art. 
Claim 1 and 3 will be examined on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “ hydrolyzing “ , “isomerizing …”. Said claim is ambiguous and does not clearly define the metes and bounds of the claimed invention because the reaction conditions and reagents for hydrolysis and isomerization of diacetal (1), reduction of aldehyde (2) are not clearly defined  by the claim language, rendering claim 8 indefinite.
As a result, one must refer back to the specification in order to define the claimed invention. On [0069] of instant specification it is stated that the  hydrolysis in basic
condition is better than the hydrolysis in an acidic condition; and hydrolysis and isomerization can be carried out by reacting the acetal (1) with mixture of water,
acetic acid and formic acid on [0266].
 Claim 3 recites “reducing”; “esterifying” without specifying the reaction conditions and reagents for the reactions.

Claims must, under modern claim practice, stand alone to define an invention.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  

This rejection may be obviated by amendment to claim 1 to specify the reagents and reaction conditions for the steps of the claimed method for conversion of acetal (1) to aldehyde (2) and (5); amendment of claim 3 to specify the conditions for reduction to obtained alcohols (6) by reduction of (5) and esterification conditions to obtained product  (7).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 is dependent from claim 1 which is drawn a method 3,7-dimethyl-2,7-octadienal of Formula (5). 
As stated in MPEP § 608.01(n), a dependent claim should “contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim”.
Because claim 1, from which claim 3depends is drawn to the method of 3,7-dimethyl-2,7-octadienal of Formula (5), claim 3, which pertains to a method to produce  a 3,7-dimethyl-2,7-octadienyl carboxylate compound of General Formula (7), broadens the scope of claim 1. Therefore claim 3 fails to further limit the subject matter of claim 26, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C. § 112.  
  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Huaxue Tongbao, 1994, 40-42 (cited by Applicants in IDS) and further in view of Kreevoy et al. J. Am. Chem. Soc. 1955, 5590-5595 (cited in PTO-892 attached herewith).
The article by Zhang teach synthesis of compounds 1 and 2 (Z+E) 7-methyl-3-methylene-7-octenyI propionate and isomers
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Which correspond to the compounds of instant formula  (7) wherein R3 is methyl  by reacting aldehyde 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, correspond to the compounds of instant formula  (2),  with  NaBH4 to give alcohol 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 which next undergoes halogenation to 3 and elimination to alcohol 4 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 which corresponds instantly claimed compound of formula (3) (elected species); which next undergoes esterification to compound 2, as shown in scheme on page 40 reproduced below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. 
Synthesis of compound 1 which corresponds to instantly claimed compound of formula 4 is outlined on scheme on page 41.
The method of the present application differs from the method described in the article by Zhen in that the prior art methodology entails formation of exo-methylene as the key reaction through reduction of an allylic chloride obtained by chlorination involving isomerization for the formation of the same compound alcohol 8 of prior art, which corresponds to alcohol  6 of instant claims; the prior art does not teach preparation of aldehyde substrate by hydrolysis of acetal.
With regard to the additional steps of the synthesis of prior art, it is noted that Applicant’s “comprising” language pertaining to the method steps is open language and does not exclude those additional elements disclosed therein (chlorination/elimination).
Regarding preparation of aldehyde by hydrolysis of acetals, the article by de Kreevoy discuss acid-catalyzed hydrolysis of twenty-four diethyl acetals and ketals of formula R1R2C(OC2H2) in aqueous dioxane at 25 °C (page 5591). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Zhang regarding preparation of  7-methyl-3-methylene-7-octenyI propionate and isomers which are encompassed by instantly claimed compound of formula 7 by a method which comprises the steps of reducing aldehyde substrate to the corresponding alcohol followed by esterification, as required by instantly claimed method with the teachings of Kreevoy regarding synthesis of  prerequisite aldehyde  by hydrolysis of acetals and have reasonable expectation of success in arriving at instant invention. 
The process taught in the instant application fails to set forth a patentable inventive step, but instead combines known steps.  In view of the high level of skill in the art, the optimization of a known processes has been herein shown to be prima facie obvious because the specification fails to produce evidence of unexpected results, a long-felt industrial need, or other secondary considerations to overcome the lack of an inventive step.  Further, it has been held that a two-step combination of two separately obvious process steps is unpatentable when each lends properties to the final product known to be produced when the step is practice alone. In re Fortess, 369 F.2d 1009, 152 USPQ 13 (CCPA 1966).  
The rationale to support a conclusion that the claim would have been obvious is to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
Claims 1 and 3 are rejected. Claims 2 and 4-5 are withdrawn from consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA Z MURESAN whose telephone number is (571)270-7587.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622